Carley, Judge.
Appellant appeals from the revocation of his probation. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We find that the point raised is without merit, and our independent examination discloses no errors requiring reversal. Accordingly, we grant the motion to withdraw and affirm the revocation of appellant’s probation. After a review of the entire record, we find the evidence sufficient to support the judgment of revocation. Henderson v. State, 167 Ga. App. 808 (307 SE2d 704) (1983); Caldwell v. State, 166 Ga. App. 657 (305 SE2d 407) (1983).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.